Citation Nr: 0831831	
Decision Date: 09/17/08    Archive Date: 09/30/08

DOCKET NO.  07-24 428A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an extension of the delimiting date for 
education assistance benefits under Chapter 30, Title 38, 
United States Code.


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel


INTRODUCTION

The veteran served on active duty from April 1973 to 
September 1982 and November 1985 to February 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  


The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the veteran 
if further action is required.


REMAND

In VA Form 9 (Appeal to Board of Veterans' Appeals), the 
veteran requested a hearing at the RO before a Veterans Law 
Judge from a traveling section of the Board.  An April 28, 
2008 letter advised the veteran she had been scheduled for a 
videoconference hearing for June 4, 2008, but she had the 
option to decline this video hearing within 10 days and 
remain on the schedule for a future visit at the RO by a 
Veterans Law Judge.  In a May 23, 2008 letter, the RO advised 
the veteran that due to unforeseen circumstances, her 
videoconference hearing had been re-scheduled for June 13, 
2008.  Thereafter, on June 11, 2008, the claims file reflects 
that the veteran notified the Board that she would not be 
able to attend the videoconference hearing and asked that she 
instead be scheduled for a Travel Board hearing.  

Under 38 C.F.R. § 19.76 (2007), the RO is required to notify 
the veteran and his or her representative of the place and 
time of a hearing before the Board at a VA field facility not 
less than 30 days prior to the hearing date.  In the instant 
appeal, the notice of re-scheduled hearing was dated May 23, 
2008, less than 30 days prior to the new hearing date, June 
13, 2008.  Thus, notwithstanding the fact the veteran did not 
submit a timely request for good cause to postpone her 
hearing date, she is entitled to a new hearing date before 
the Board at the RO. 

Accordingly, the case is REMANDED for the following action:

The veteran should be scheduled for a 
Travel Board hearing before a Veterans 
Law Judge at the next available 
opportunity.  A copy of the notice to the 
veteran of the scheduling of such hearing 
should be placed in the record.  Such 
notice should be furnished to the veteran 
not less than 30 days prior to the date 
of the scheduled hearing.  38 C.F.R. § 
19.76 (2007).

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




